DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-5 are pending and examined herein

Priority
This Application is a Divisional Application of US 14/522,457 filed on October 23, 203 now Abandoned. Acknowledgement is made of Applicant’s claim for priority to US 61/894,886 filed on October 23, 2013.

Application Data Sheet
The Application Data Sheet filed on July 24, 2018 is acknowledged.

Drawings
The drawings are objected to because the quality of the features in Figures 2-5 and 7-8 including the text, the figures attributes and the labels is low which makes the figures difficult to understand. In Figure 2, the shading of the blocks in the diagram blurs the text labels. In Figures 3-5 the labels of each of the circuit components cannot be discerned due to the low quality and grayscale text used. In Figure 7, panel B and in Figure 8, the text embedded in the plots cannot be discerned. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the 

Specification
The disclosure is objected to because of the following informalities:
Page 7, lines 7-8 describes, in reference to Figure 1 that: “The force plate (1) records the center of pressure (3) from force sensors attached to the scale (x and y direction)... Thereafter, pg. 7 lines 17-18 describes: “(3) - Centre of pressure (COP) is calculated from force data;....” As such, it appears that element (3) is described as both, a recordation of the center of pressure and a calculated center of pressure. The common knowledge in the art is that center of pressure is calculated from force data which is recorded via a force plate or force sensor. The Applicant is asked to clarify this aspect and to clarify whether element (3) of Figure 1 corresponds to force data or to a center of pressure trajectory.
Page 7, lines 22-23 refers to “redrawn from Starr et al. (1939)”. It is noted however, that the “Starr” reference is not on file. The Applicant is asked to submit an Information Disclosure Statement with the relevant publication information of said reference and a copy of the publication or, to remove said citation from the Specification.

The description of the drawings in the Specification refers to various features of the drawings by color. For example, the reference to Figure 1, page 7, lines 31-22 describes: “...(6) Electrocardiogram
(ECG, blue) and ballistocardiogram (BCG, red)...”, in reference to Figure 12, page 12, lines 15-16 describes: “...blue points are in an exemplary LF region while green points are in an exemplary HF region...”. It is noted however, that the drawings filed on July 24, 2018 are black and white. The Applicant is asked to remove any reference to color features of the drawings since these features cannot be discerned from a black and white image. The Examiner suggests to amend the specification to use other descriptors such as attributes of the traces used (i.e. dotted or broken lines) or, to file a petition for color drawings under 37 CFR 1.84 (a)(2).
At page 8, line 18 the word “FIG.s” should be replaced with FIGS. or with FIGURES”.
At page 9, lines 15 and 28 the term “eg” should be replaced with “e.g.” to read “(e.g. Cardiac Output from BCG) and “(e.g. just muscle pump...) respectively”. The Examiner notes that the Specification also uses the term “i.e.” when setting forth examples of certain elements. See page 11, line 21. Alternatively, the term “eg” indicated above can be replaced with “i.e.” as in page 11.
At page 10, lines 19-20 the phrase “..this analysis on gives general information...” should be amended to read “....this analysis only gives general information....”
Page 10, lines 23-26 reads as follows: “In a particular embodiment, once the time related phase and gain information have been obtained from the individual signals, pair wise comparisons are made. EVENTS are described as regions where, with adequate wavelet ( or other) analysis of 2 signals, however you want to define it, can provide phase information”. The Applicant is asked to rephrase the wording of “however you want to define it” as this description leads to a lack of clarity with respect to the intent of said phrase.
At page 10, line 19, “on” should be replaced with “only” so that the paragraph reads:  “In one embodiment, however, this analysis only gives general information....”
At page 10, line 26, “as” should be inserted after “defined” so that the paragraph reads: “PHASE LOCK is defined as the region, at any frequency...”.
Page 11, lines 25 26 reads as follows: “.....any suitable known methods that pick up phase lock will also give you phase difference...”. The Applicant is asked to rephrase the wording of “will also give you” to “will also give” or the like.
At page 14, line 1, the term “techniques” appears two times as follows: “the processing techniques techniques”. The Applicant is asked to delete one of the instances.
Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1, line 5 should be amended to recite “electromyography sensor” (singular) instead of “electrocardiography sensors” (plural) so that the clause reads “electromyogram received from said electromyography sensor”. Claim 1 lines 2-3 recites receiving signals from force, electromyography, electrocardiography and ballistocardiography sensors. It is understood that the claim refers to each one of each type of sensor (i.e. an electrocardiography sensor, a ballistocardiography sensor, a force sensor and an electromyography sensor). In addition, claim 1 
Claim 1, line 6 should be amended to recite “electrocardiography sensor” (singular) instead of “electrocardiography sensors”(plural). See above. Appropriate correction is required.
Claim Interpretation
The following recitations in the claims directed to intended use and intended outcome do not further limit the scope of the claimed methods. These recitations include:
“......to define discrete interaction events between signals and interaction strength of said interaction events” in claim 1, lines 9-10. This recitation is an intended outcome of the analyzing of the center of pressure, electromyogram, electrocardiogram and ballistocardiogram.
“.......to determine time overlapping pairs of interaction events” in claim 1, lines 11-12. This recitation is an intended outcome of the analysis of interaction events.
“......to determine a degree of phase lock correlation between said pairs of interaction events within at least one frequency band” in claim 1, lines 13-14. This recitation is an intended outcome of the analysis of time overlapping pairs of interaction events.
“.....to define discrete interaction events” in claim 3, lines 4-5. This limitation is directed to an intended outcome of the use of the time-frequency analysis.
“.....to determine phase lock regions comprising said discrete interaction events” in claim 4. This recitation is directed to an intended outcome of the time-frequency analysis.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The updated Guidance published in the Federal Register notice titled 2019 Revised Patent Subject Matter Eligibility Guidelines (Vol. 84, No. 4, Monday January 7, 2019 at 50) (hereinafter the “Guidance”)  and the October 2019 Update: subject Matter Eligibility (“October 2019 Update”) articulates the following to evaluate subject matter eligibility:
(1)       Are the claims directed to a process, machine, manufacture or composition of matter?
(2A)(1) Are the claims directed to a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea (“Prong One” of the Guidance)?
(2A)(2)  If the claims are directed to a judicial exception under Prong One, then is the judicial exception integrated into a practical application (“Prong Two” of the Guidance)?
(2B)     If the claims are directed to a judicial exception and do not integrate the judicial exception, do the claims provide an inventive concept?
(1): “Yes” the claims are drawn to a methods.
(2A)(1): Claim 1 (method) is directed to the following abstract ideas which encompass mathematical concepts:  calculating a center of pressure ......an electromyogram ......an electrocardiogram and a ballistocardiogram; analyzing at least a plurality of said center of pressure, electromyogram, electrocardiogram and ballistocardiogram to define discrete interaction events between signals and interaction strength of said interaction events; analyzing said interaction events to determine time overlapping pairs of interaction events; analyzing a plurality of said time overlapping pairs of interaction events to determine a degree of phase lock correlation between said pairs of interaction events within at least one frequency band; determining a residual time delay from a phase difference of said pairs of interaction events for a plurality of single wavelengths; determining an overall time delay for said pairs of interaction events from a consecutive sequence of said residual time delays determining a causality between said interaction events for each said pair of interaction events from said overall time delay for said pair and determining a strength of interaction between each said pair of interaction events from a maximum mean gain of said time delay for said pair of interaction events.
The Specification describes that each these processes encompass mathematical formulas and numerical methods. See the originally filed Specification at pg. 8, lines 1-15; pg. 9, lines 1-5; pg. 10, lines 10-15; pg. 11, lines 1-5, 10-15, 25-30; pg. 13, lines 5-25 and Figure 8. As such, these limitations encompass mathematical steps. "Claims directed to nothing more than judicially recognized exceptions including abstract ideas (such as mathematical algorithms), natural phenomena, and laws of nature are not eligible for patent protection" (MPEP 2106.04).  Concepts identified by the Courts as Abstracts ideas include mental processes and mathematical relationships and, as established in the 2019 Revised Patent Subject Matter Eligibility Guidance, claims to a series of mathematical calculations based on selected information are directed to abstract ideas and, if a claim, under its broadest reasonable interpretation, covers performance in the mind but for the recitation of generic computer components then it is still in the mental processes category unless the claim cannot practically be performed in the mind (MPEP 2106.04(a)(2) §§ III.A, III.B and IV; "2019 Revised Patent Subject Matter Eligibility Guidance" in Federal Register vol. 84 no. 4, pp. 51–53). Accordingly, the claims recite abstract ideas.
 (2A)(2): The claims must therefore be examined further to determine whether they integrate that abstract idea into a practical application ("2019 Revised Patent Subject Matter Eligibility Guidance" in Federal Register vol. 84 no. 4, pp. 54–55).The judicial exceptions in the instant claim are not integrated into a practical application because the claim only recites the following additional element:
Claim 1 (method): receiving signals from force, electromyography, electrocardiography and ballistocardiography sensors.
Accordingly, the claims are directed to an abstract idea which is NOT integrated into a practical application.
(2B): Claims that are directed to abstract ideas and that raise a concern of preemption of those abstract ideas must be examined to determine what elements, if any, they recite besides the abstract idea, and whether these additional elements constitute inventive concepts that are sufficient to render the claims significantly more than the abstract idea (MPEP 2106.05). As explained above, the additional element does not integrate the exception into a practical application. The step of receiving signals from sensors is well-understood, routine and conventional in the field of methods for evaluating cardiovascular and posture control. Evidence of this fact can be found in Garg, A. et al; “Wavelet transform coherence based investigation of existence of relationship between the cardiovascular and postural control systems during orthostatic challenge”; IEEE EMBS San Diego, California USA, 28 August - 1 September, 2012; pg. 3588-3591 and the references cited therein. This element does not confine the use of the abstract ideas to a particular technology; it does not solve a problem rooted in or arising from the use of a particular technology and it does not improve a technology by allowing the technology to 
For these reasons, the claims, when the limitations are considered individually and as a whole, are directed to an abstract idea and lack an inventive concept.  Hence, the claimed invention does not constitute significantly more than the abstract idea, and so the claims are rejected under 35 USC § 101 as being directed to non-statutory subject matter.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 4-7 recites: “calculating........ an electromyogram from signals received from said electrocardiography sensors, an electrocardiogram from signals received from said electrocardiography sensors, and a ballistocardiogram from signals received from said ballistocardiography sensor”. Clarification is requested as to whether the claim requires calculating a parameter or metric related to the measurement of the electrical activity of the muscles (EMG), the measurement of the electrical activity of the heart (ECG) and the measurement of the ballistic forces generated by the heart (BCG) or, whether the claim requires recording an electromyogram, electrocardiogram and ballistocardiogram. EMG, ECG and BCG. Thus, it is unclear as to what is intended in the claim by the limitations as currently recited.  
Claim 1, lines 8-10 recites: “analyzing at least a plurality of said center of pressure, electromyogram, electrocardiogram and ballistocardiogram to define discrete interaction events between signals and interaction strength of said interaction events”.
Clarification is requested as to whether the signals for which the discrete interaction events are being defined correspond to the signals from which the center of pressure, electromyogram, electrocardiogram and ballistocardiogram are calculated or, whether they correspond to other signals. The recitation of “interaction events between signals” without specifying what these signals are makes the claim unclear. The Specification at page 10, lines 23-30 describes that the individual signals are analyzed to obtain time related phase and gain information and further describes that an event is defined as the region, at any frequency , where the phase difference between two signals does not significantly occur (PHASE LOCK). If the Applicant’s intention is to set forth that the method comprises the step of analyzing the signals from the force, electromyography, electrocardiography and ballistocardiography, identifying a region where the phase difference between two of the analyzed signals does not occur and defining an event as said region, the claim should be amended accordingly.    
In claim 1, line 11 it is unclear what is being analyzed. The clause recites “analyzing said interaction events.....”. However, as explained in the claim interpretation section above, the recitation of “to define discrete interaction events....” in lines 9-10 is an intended outcome and does not further limit the scope of the claim. The Examiner suggests amending claim 1 lines 8-10 to recite a positive active step to perform said definition of interaction events. The following language is suggested:
and based on said analysis, defining discrete interaction events between signals and interaction strength of said interaction events”. Clarification is requested.
In claim 1, line 13 it is unclear what is being analyzed. The clause recites “analyzing a plurality of said time overlapping pairs of interaction events.....”. However, as explained in the claim interpretation section above, the recitation of “to determine time overlapping pairs of interaction events....” in lines 11-12 is an intended outcome and does not further limit the scope of the claim. The Examiner suggests amending claim 1, lines 11-12 to recite a positive active step to perform said determination of time overlapping pairs of interaction events. The following language is suggested:
“analyzing said interaction eventsand based on said analysis, determining time overlapping pairs of interaction events”. Clarification is requested.
In claim 1, line 19 there is lack of antecedent basis in the claim for “said residual time delays over a plurality of said wavelengths”. Claim 1, line 16 recites “a residual time delay....for a plurality of wavelengths”. The Examiner suggests amending the claim to recite “said residual time delay ....”. Clarification is requested.
Claim 2 lines 3-4 recites: “....outputting at least one of said time delay, causality and strength of interaction between at least one pair of cardio-postural parameters of a cardio-postural model to an operator”.
Clarification is requested as to whether the “time delay” refers to the residual time delay or to the overall time delay recited in claim 1. Further, in claim 2 there is lack of antecedent basis in the claim for “......said time delay, causality and strength of interaction ...of a cardio-postural model...” as there is no recitation that the determined time-delay, causality and strength of interaction are related or derived from a cardio-postural model. The Applicant’s Specification appears to describe providing inputs required for a cardio-postural model. See pg. 2 lines 3-5. If the Applicant’s intention is to set forth that 
Claim 3 recites: “wherein said analyzing at least a plurality of said center of pressure, electromyogram, electrocardiogram and ballistocardiogram to define discrete interaction events between signals comprises discrete time, phase and gain analysis of said signals using at least one time-frequency analysis.....”.
Clarification is requested as to whether the signals for which the discrete interaction events are being defined correspond to the signals from which the center of pressure, electromyogram, electrocardiogram and ballistocardiogram are calculated or, whether they correspond to other signals. The recitation of “interaction events between signals” without what these signals are makes the claim unclear. If the Applicant’s intention is to set forth that the interaction events are defined between the signals received from the force, electromyography, electrocardiography and ballistocardiography sensors from, the claim should be amended accordingly. Clarification is requested.
Claims 4-5 are rejected for depending on a rejected base claim.

(A) Claims 1-5, as currently amended, appear to be free of art under 35 USC 102 and 103 as the prior art does not teach or fairly suggests methods for non-invasive cardio-postural assessment which require the analysis of center of pressure, electrocardiography, electromyography and ballistocardiography to determine a causality between interaction events identified amongst said signals and to determine a strength of interaction between pairs of interaction events. The prior art does not describe processes that provide the strength and degree of interaction (phase lock) of the components of the cardio-postural system.

Citation of Pertinent Prior Art

Cohen, M.A. and Taylor, J.A. (2002), “Short‐term cardiovascular oscillations in man: measuring and modelling the physiologies”. The Journal of Physiology, 542: 669-683.
Faes, L. et al.; “Mechanisms of causal interaction between short-term RR interval and systolic arterial pressure oscillations during orthostatic challenge”, Journal of Applied Physiology 2013 114:12, 1657-1667.
Faes, L. et al.; “Causal Cross-Spectral Analysis of Heart Rate and Blood Pressure Variability for describing the Impairment of the Cardiovascular Control in Neurally Mediated Syncope”; IEEE Transactions on biomedical Engineering , Vol. 53, no. 1, January 2006; pg. 65-73.
Faes, L. et al.; “Assessment if Granger Causality by nonlinear Model Identification: Application to short-term Cardiovascular Variability”; Annals of Biomedical Engineering, Vol. 36, no. 3, March 2008; pg. 381-395.

Conclusion
No claims are allowed.

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIE ARCHER whose telephone number is (571)270-3050.  The examiner can normally be reached on 9:00 AM-1:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.A/Examiner, Art Unit 1631    
                                                                                                                                                                                                    /Lori A. Clow/Primary Examiner, Art Unit 1631